                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                SOUTH BEND DIVISION

 JEFFREY CHANEY,

               Plaintiff,

                      v.                            CAUSE NO. 3:20-CV-205-JD-MGG

 WILLIAM HYATTE,

               Defendant.

                                 OPINION AND ORDER

       Jeffrey Chaney, a prisoner without a lawyer, filed this lawsuit against four

defendants alleging he is not being protected from attack by fellow inmates at the

Miami Correctional Facility. “A document filed pro se is to be liberally construed, and a

pro se complaint, however inartfully pleaded, must be held to less stringent standards

than formal pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007)

(quotation marks and citations omitted). Nevertheless, pursuant to 28 U.S.C. § 1915A,

the court must review the merits of a prisoner complaint and dismiss it if the action is

frivolous or malicious, fails to state a claim upon which relief may be granted, or seeks

monetary relief against a defendant who is immune from such relief. “In order to state a

claim under [42 U.S.C.] § 1983 a plaintiff must allege: (1) that defendants deprived him

of a federal constitutional right; and (2) that the defendants acted under color of state

law.” Savory v. Lyons, 469 F.3d 667, 670 (7th Cir. 2006).

       Under the Eighth Amendment, correctional officials have a constitutional duty to

protect inmates from violence. Grieveson v. Anderson, 538 F.3d 763, 777 (7th Cir. 2008).
But, “prisons are dangerous places. Inmates get there by violent acts, and many

prisoners have a propensity to commit more.” Id. Therefore, a failure-to-protect claim

cannot be predicated “merely on knowledge of general risks of violence in a detention

facility.” Brown v. Budz, 398 F.3d 904, 913 (7th Cir. 2005). “[T]he fact that an inmate

sought and was denied protective custody is not dispositive of the fact that prison

officials were therefore deliberately indifferent to his safety.” Lewis v. Richards, 107 F.3d

549, 553 (7th Cir. 1997). Instead, the plaintiff must establish that “the defendant had

actual knowledge of an impending harm easily preventable, so that a conscious,

culpable refusal to prevent the harm can be inferred from the defendant’s failure to

prevent it.” Santiago v. Wells, 599 F.3d 749, 756 (7th Cir. 2010).

       To establish deliberate indifference on the part of the defendants sued
       individually, Klebanowski needed to show that the officers acted with the
       equivalent of criminal recklessness, in this context meaning they were
       actually aware of a substantial harm to Klebanowski’s health or safety, yet
       failed to take appropriate steps to protect him from the specific danger.
       Klebanowski testified during his deposition that he told officers twice on
       September 8 that he was afraid for his life and he wanted to be transferred
       off the tier. Those statements, and the officers’ knowledge of the first
       beating, are the only pieces of evidence in the record that can assist
       Klebanowski in his attempt to show that the officers were aware of any
       risk to him. We have previously held that statements like those made by
       Klebanowski are insufficient to alert officers to a specific threat. Butera,
       285 F.3d at 606 (deeming insufficient to establish deliberate indifference
       statements by a prisoner that he was “having problems in the block” and
       “needed to be removed”). In Butera, we deemed the inmate’s statements
       insufficient to give notice to the officers because they did not provide the
       identities of those who threatened the inmate, nor state what the threats
       were. Id.

              The facts of this case make clear our reason for requiring more than
       general allegations of fear or the need to be removed. By Klebanowski’s
       own testimony, the officers knew only that he had been involved in an
       altercation with three other inmates, and that he wanted a transfer


                                               2
       because he feared for his life. He did not tell them that he had actually
       been threatened with future violence, nor that the attack on September 8
       was inflicted by gang members because of his non-gang status. Without
       these additional facts to rely on, there was nothing leading the officers to
       believe that Klebanowski himself was not speculating regarding the threat
       he faced out of fear based on the first attack he suffered. This lack of
       specificity falls below the required notice an officer must have for liability
       to attach for deliberate indifference.

Klebanowski v. Sheahan, 540 F.3d 633, 639-40 (7th Cir. 2008) (footnote omitted).

       Here, Chaney alleges he sought, but was denied protective custody since 2018.

He alleges his grandmother has been extorted to pay thousands of dollars because he is

a sex offender. He alleges he has reported concerns about three prison gangs: the Hell

Razors, the Gangster Disciples, and the Aryan Brotherhood. He alleges he was attacked

on February 5, 2020, by three members of the Aryan Brotherhood. He alleges he has

repeatedly injured himself and been placed on suicide watch. He alleges he told each of

the four defendants he needed protective custody, but he does not clearly say what he

told them nor when. As Santiago and Klebanowski explained, without specific knowledge

of an impending harm easily preventable, the defendants cannot be found to be

deliberately indifferent.

       A complaint must contain sufficient factual matter to “state a claim that is

plausible on its face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007). “A claim

has facial plausibility when the pleaded factual content allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (citing Twombly, 550 U.S. at 556). “Factual allegations must

be enough to raise a right to relief above the speculative level, on the assumption that



                                              3
all the allegations in the complaint are true (even if doubtful in fact).” Twombly, 550 U.S.

at 555 (quotation marks, citations and footnote omitted). “[W]here the well-pleaded

facts do not permit the court to infer more than the mere possibility of misconduct, the

complaint has alleged—but it has not shown—that the pleader is entitled to relief.’”

Iqbal, 556 U.S. at 679 (quotation marks and brackets omitted). Here, the complaint does

not provide sufficient facts to state a claim against any of these four defendants for

failing to protect him from attack on February 5, 2020. Chaney argues some of the

defendants should be held liable because they supervise others, but “public employees

are responsible for their own misdeeds but not for anyone else’s.” Burks v. Raemisch, 555

F.3d 592, 596 (7th Cir. 2009). There is no general respondeat superior liability under 42

U.S.C. § 1983. Burks v. Raemisch, 555 F.3d 592, 594 (7th Cir. 2009). Therefore he has not

stated a claim for monetary damages.

       Nevertheless, he alleges he is in danger and seeks injunctive relief to protect him

from future attacks. He asks “to be housed in G-Dorm for PC reasons and allow[ed] to

keep my job in PEN Products . . . at minimum wage . . ..” ECF 1 at 3. But,

       [t]he PLRA circumscribes the scope of the court’s authority to enter an
       injunction in the corrections context. Where prison conditions are found to
       violate federal rights, remedial injunctive relief must be narrowly drawn,
       extend no further than necessary to correct the violation of the Federal
       right, and use the least intrusive means necessary to correct the violation
       of the Federal right. This section of the PLRA enforces a point repeatedly
       made by the Supreme Court in cases challenging prison conditions: Prison
       officials have broad administrative and discretionary authority over the
       institutions they manage.

Westefer v. Neal, 682 F.3d 679 (7th Cir. 2012) (quotation marks, brackets, and citations

omitted). Therefore if the court were to find that Chaney was not being protected from


                                             4
attack by other inmates as required by the Eighth Amendment, the court could only

order that he be provided with protection which meets the requirements of the Eighth

Amendment. If that could be done without him being employed by PEN Products at

minimum wage while living on G-Dorm, then the PLRA would not permit injunctive

relief requiring those conditions.

       The Miami Correctional Facility Warden has both the authority and the

responsibility to ensure that Chaney is protected from attack as required by the Eighth

Amendment. See Gonzalez v. Feinerman, 663 F.3d 311, 315 (7th Cir. 2011). Therefore,

Chaney will be allowed to proceed on an official capacity claim for permanent

injunctive relief against the Warden.

       For these reasons, the court:

       (1) GRANTS Jeffrey Chaney leave to proceed against William Hyatte in his

official capacity as the Warden of the Miami Correctional Facility for permanent

injunctive relief to protect him from attack by fellow inmates as required by the Eighth

Amendment;

       (2) DISMISSES all other claims;

       (3) DISMISSES Nathan Angle, Harbough, and Johnson;

       (4) DIRECTS the clerk to request Waiver of Service from (and if necessary the

United States Marshals Service to serve process on) William Hyatte in his official

capacity as the Warden of the Miami Correctional Facility at the Indiana Department of

Correction with a copy of this order and the complaint (ECF 1), pursuant to 28 U.S.C. §

1915(d);


                                            5
      (5) ORDERS William Hyatte in his official capacity as the Warden of the Miami

Correctional Facility to file a sworn statement (with supporting records and reports

from others as necessary) by April 9, 2020, explaining what risks Jeffrey Chaney faces

from other inmates as well as what precautions are being taken to protect him from

attack by them; and

      (6) ORDERS, pursuant to 42 U.S.C. § 1997e(g)(2), that William Hyatte in his

official capacity as the Warden of the Miami Correctional Facility respond, as provided

for in the Federal Rules of Civil Procedure and N.D. Ind. L.R. 10-1(b), only to the claims

for which the plaintiff has been granted leave to proceed in this screening order.

      SO ORDERED on March 10, 2020


                                                    /s/JON E. DEGUILIO
                                                JUDGE
                                                UNITED STATES DISTRICT COURT




                                            6
